                      UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF NORTH CAROLINA
                           ASHEVILLE DIVISION

CALDWELL, WRIGHT                             )
ENTERPRISES, INC.,                           )
                                             )
      Plaintiff,                             )     CASE NO. _____________
                                             )
v.                                           )
                                             )
AVADIM HEALTH, INC.,                         )
                                             )
      Defendant.                             )


              COMPLAINT AND DEMAND FOR JURY TRIAL


      Plaintiff, Caldwell, Wright Enterprises, Inc. (“CWE”) hereby brings its

complaint against Defendant, Avadim Health, Inc., formerly known as “Avadim

Technologies, Inc. (“Avadim”), showing the Court the following:

                                    PARTIES

                                        1.

      CWE is a corporation formed under the laws of the State of Georgia.

                                        2.

      CWE’s principal place of business is in the State of Georgia.

                                        3.

      Avadim is a corporation formed under the laws of the State of Delaware.



                                       -1-
     Case 1:18-cv-00290-MR-WCM Document 1 Filed 10/11/18 Page 1 of 37
                                         4.

      Avadim maintains its principal place of business in Asheville, North Carolina

(Buncombe County).

                          JURISDICTION & VENUE

                                         5.

      There is complete diversity of citizenship between the parties to this dispute.

                                         6.

      The amount in dispute exceeds $75,000.

                                         7.

      This Court has jurisdiction over the subject matter of this dispute under

28 U.S.C. § 1332.

                                         8.

      For purposes of jurisdiction and venue, Avadim resides in Buncombe County,

North Carolina.

                                         9.

      This Court has personal jurisdiction over Avadim because it resides within the

Western District of North Carolina, Asheville Division.

                                        10.

      Venue is proper in this Court under 28 U.S.C. §§ 1391(b)(1) and (2), because

Avadim resides in the Western District of North Carolina and because a substantial


                                        -2-
     Case 1:18-cv-00290-MR-WCM Document 1 Filed 10/11/18 Page 2 of 37
part of the events or omissions giving rise to CWE’s claims occurred in the Western

District of North Carolina.

                           FACTUAL BACKGROUND

                                           11.

      Before August 24, 2015, CWE’s name was “Athletes Advantage Sports

Products, Inc.”

                                           12.

      Avadim manufactures and sells topical solutions intended to promote personal

hygiene and to treat a variety of skin and muscular conditions.

                                           13.

      In or about March 2014, Avadim and CWE entered into a distribution

agreement, under which CWE marketed and sold certain products developed by

Avadim.

                                           14.

      Through its efforts, CWE created a market for Avadim’s products in the U.S.

athletics, sports, and exercise markets.

                                           15.

      In or about July 2015, CWE and Avadim entered into a contract titled

“Agreement of Purchase and Sale” (the “Purchase Agreement”). A copy of the

executed Purchase Agreement (minus the Schedules) is attached hereto as Exhibit A.


                                           -3-
      Case 1:18-cv-00290-MR-WCM Document 1 Filed 10/11/18 Page 3 of 37
                                         16.

      Under the Purchase Agreement, CWE sold its assets and operations to

Avadim.

                                         17.

      As part of the consideration for CWE’s assets and operations, Avadim agreed

to pay CWE a royalty based on future sales of Avadim’s products that meet certain

contractually-defined criteria.

                                         18.

      Section 2.1(a) of the Purchase Agreement provides as follows:

             Purchase Price. In consideration of the Acquisition Assets purchased

             herein and the confidentiality and non-competition agreements to be

             provided pursuant to Section. 5.1(d), [Avadim] shall pay [CWE] as

             follows (the “Purchase Price”):

                    a.    Consideration Based on Future Revenues. [Avadim]

             agrees to pay [CWE] a portion of payments received by [Avadim]

             resulting from sales, licensing, private labeling, and/or distribution of

             its products specifically (1) intended for topical use and (2) marketed

             for use by athletes or in connection with athletics, sports, training or

             exercise (the “Innergy Products”) to customers in the U.S.A., its

             territories and possessions, including the District of Columbia.


                                        -4-
      Case 1:18-cv-00290-MR-WCM Document 1 Filed 10/11/18 Page 4 of 37
             Provided, however, that products marketed specifically (1) to hunters,

             campers, and fisherman or (2) for use in hunting, camping, or fishing

             shall not be deemed Innergy Products. Such portion shall be 4% on such

             sales, licensing, private labeling and/or distribution occurring in the

             first five (5) years following the Closing and 2% on such sales,

             licensing, private labeling and/or distribution occurring in the next five

             (5) years following the Closing. [ . . . ]

                                          19.

      Section 2.2(a) of the Purchase Agreement provides that Avadim shall provide

to CWE monthly reports supporting the payments to be made under Section 2.1(a):

             [Avadim] shall submit to [CWE] monthly reports in reasonable detail

             of the payments due [CWE] under Section 2.1(a) within twenty (20)

             days of the last day of each calendar month during which consideration

             accrued hereunder to [CWE], along with such payment due for such

             month.

                                          20.

      Since the execution of the Purchase Agreement, Avadim has marketed and

sold its topical solutions under a variety of registered and unregistered trademarks.

These trademarks include, but are not limited to, “Theraworx,” “Innergy,”

“pHUEL,” and “Combat One.”


                                          -5-
     Case 1:18-cv-00290-MR-WCM Document 1 Filed 10/11/18 Page 5 of 37
                                         21.

        Although Avadim sells its topical solutions under various trademarks, the

formula for each of these products is, essentially, the same.

                                         22.

        For the period from August 2015 through the present, Avadim has specifically

marketed its products to athletes and in conjunction with athletics, sports, training

or exercise.

                                         23.

         In particular, Avadim has specifically marketed its Theraworx-branded

products to athletes and in conjunction with athletics and sports, including wrestlers

and wrestling.

                                         24.

        For example, Avadim created and published the advertisement attached hereto

as Exhibit B.

                                         25.

        Exhibit B includes a large picture of a scholastic wrestler and the following

text:

               THERAWORX WRESTLING PURCHASING GUIDE

               Below is the recommended supply of Theraworx® for your wrestling

               program for the season. We have created two packages, Total Body


                                         -6-
        Case 1:18-cv-00290-MR-WCM Document 1 Filed 10/11/18 Page 6 of 37
             Protection and Upper Zone and Hand Protection, based on the level of

             coverage you would like to implement for your program.

                                         26.

      In October 2016, Avadim entered into an agreement with the National

Wrestling Coaches Association (the “NWCA”) to advertise and market Theraworx-

branded products in conjunction with NWCA. The press release for that agreement

is titled “National Wrestling Coaches Association (NWCA) Selects Theraworx® as

its Infection Prevention Product Partner.” It then quotes Avadim’s National Director

of Sales & Marketing as saying:

             Without question, this announcement and partnership will have

             dramatic impact and as we are demonstrating unprecedented

             outcomes in hospitals and ICU’s across the country, we will

             accomplish the same in protecting wrestlers and athletes . . . .

             With respect to a collegiate and professional infection prevention

             landscape, we recognize the importance of having the wrestling

             community endorsement and adoption. This initiative will carry

             over and affect the other sports’ infection prevention processes

             and protocols.

That press release is attached hereto as Exhibit C.




                                        -7-
     Case 1:18-cv-00290-MR-WCM Document 1 Filed 10/11/18 Page 7 of 37
                                         27.

      Furthermore, Avadim specifically marketed Theraworx-branded products to

athletes and in connection with athletics and sports at various NWCA activities. For

example, in 2017 the NWCA hosted an amateur wrestling tournament that was

called “the 2017 NWCA National Duals Championship Series presented by

Theraworx and the United States Marine Corps.”

                                         28.

      For the period from August 2015 through December 2017, Avadim made

monthly royalty payments to CWE and provided reports relating to those payments.

                                         29.

      For the period from August 2015 through December 2016, Avadim did not

pay CWE a royalty on any sales of its Theraworx-branded products.

                                         30.

      For the period of 2017, Avadim did report sales of some Theraworx products.

However, Avadim reported only sales of “online Theraworx orders” in its monthly

royalty reports to CWE and did not report any other Theraworx-branded product

sales, such as direct sales or products sold to others for resale to consumers.

                                         31.

      For periods on and after January 2018, Avadim ceased providing any reports

whatsoever with its monthly royalty payments to CWE.


                                         -8-
      Case 1:18-cv-00290-MR-WCM Document 1 Filed 10/11/18 Page 8 of 37
                                         32.

      For the period from January 2018 to the present, Avadim has not paid CWE a

royalty for sales of any of its Theraworx-branded products.

                                         33.

      Avadim’s Theraworx-branded products are (1) intended for topical use and

(2) marketed for use by athletes or in connection with athletics, sports, training, or

exercise to customers in the U.S.A. Therefore, they are subject to a royalty under the

terms of the Purchase Agreement.

                                         34.

      During the term of the Purchase Agreement, Avadim has sold products, other

than its Theraworx-branded products, that are also subject to the royalty payments

to CWE under the terms of the Purchase Agreement.

                                         35.

      Avadim has refused to pay CWE the royalty payments called for under the

Purchase Agreement for sales of all of Avadim’s products that are (1) intended for

topical use and (2) marketed for use by athletes or in connection with athletics,

sports, training, or exercise to customers in the U.S.A.




                                         -9-
     Case 1:18-cv-00290-MR-WCM Document 1 Filed 10/11/18 Page 9 of 37
                                          36.

      Upon information and belief, Avadim has changed its marketing practices in

a deliberate attempt to avoid paying CWE royalties that are owed under the Purchase

Agreement.

                                          37.

      Section 9.6 of the Purchase Agreement provides that, in the event of litigation,

the prevailing party shall be entitled to recover its attorney fees, costs, and expenses:

             9.6    Attorney Fees Provision. In any litigation by which one Party

             seeks to enforce its rights under this Agreement or seeks a declaration

             of any rights or obligations under this Agreement, the prevailing party,

             as may be determined by the court, shall be entitled to an award of its

             reasonable attorney’s fees, and costs and expenses incurred.

                                          38.

      CWE has satisfied all conditions precedent to recovery under the Purchase

Agreement.

                           Count I (Breach of Contract)

                                          39.

      CWE incorporates by reference the allegations made in Paragraphs 1 through

38 above.




                                         - 10 -
     Case 1:18-cv-00290-MR-WCM Document 1 Filed 10/11/18 Page 10 of 37
                                       40.

      Avadim has breached its obligations under the Purchase Agreement.

                                       41.

      As a result of Avadim’s breach of the Purchase Agreement, CWE has suffered

monetary damages, in an amount not less than $75,000.

                                       42.

      CWE is entitled to recover damages in an amount to be determined at trial.

                          Count II (Indemnification)

                                       43.

      CWE incorporates by reference the allegations made in Paragraphs 1 through

38 above.

                                       44.

      Under Sections 7.6(a) and 7.6(b) of the Purchase Agreement, Avadim agreed

to indemnify CWE for any “claims, obligations, liabilities, damages, losses, costs

and expenses whatsoever, including reasonable attorney’s fees (‘Damages’)” that

CWE sustains due to Avadim’s “breach of the payment obligations under Section

2.1 or 2.2 [of the Purchase Agreement].”

                                       45.

      Avadim has breached the purchase obligations under Sections 2.1 and 2.2 of

the Purchase Agreement.


                                      - 11 -
     Case 1:18-cv-00290-MR-WCM Document 1 Filed 10/11/18 Page 11 of 37
                                        46.

      As a result of Avadim’s breach of the Purchase Agreement, CWE has suffered

damages in an amount not less than $75,000.

                                        47.

      CWE is entitled to be indemnified by Avadim for all damages caused by

Avadim’s breach, in an amount to be proven at trial.

                       Count III (Declaratory Judgment)

                                        48.

      CWE incorporates by reference the allegations made in Paragraphs 1 through

38 above.

                                        49.

      There exists between the parties an actual controversy regarding the parties’

respective rights and obligations under the Agreement. In particular, there is a

dispute between the parties over which sales of Avadim products are subject to a

royalty payment to CWE under the terms of the Purchase Agreement.

                                        50.

      CWE is entitled to a declaratory judgment on the question of whether, under

the terms of the Agreement, it is entitled to a royalty from Avadim for Avadim’s

sales of certain Avadim products, including (A) Avadim’s Theraworx-branded

products and (B) all other Avadim products that are (1) intended for topical use and


                                       - 12 -
     Case 1:18-cv-00290-MR-WCM Document 1 Filed 10/11/18 Page 12 of 37
(2) marketed for use by athletes or in connection with athletics, sports, training, or

exercise to customers in the U.S.A.

                         Count IV (Specific Performance)

                                          51.

      CWE incorporates by reference the allegations made in Paragraphs 1 through

38 above.

                                          52.

      Avadim has breached the Purchase Agreement by failing to produce any

royalty reports, as required by the Purchase Agreement, since December 2017.

                                          53.

      Avadim has breached the Purchase Agreement by failing to pay CWE a

royalty for its sales of all products for which a royalty is owed under the terms of the

Purchase Agreement.

                                          54.

      CWE is entitled to a judgment ordering Avadim to specifically perform under

the Purchase Agreement by (1) producing monthly royalty payments and (2) paying

CWE a royalty on its sales of all Avadim products that are subject to a royalty under

the terms of the Purchase Agreement, including (A) Theraworx-branded products

and (B) all other Avadim products that are (1) intended for topical use and (2)




                                         - 13 -
     Case 1:18-cv-00290-MR-WCM Document 1 Filed 10/11/18 Page 13 of 37
marketed for use by athletes or in connection with athletics, sports, training, or

exercise to customers in the U.S.A.

                             Count V (Accounting)

                                        55.

      CWE incorporates by reference the allegations contained in Paragraphs 1

through 38 above.

                                        56.

      By failing to make payments to CWE under the terms of the Purchase

Agreement, Avadim has breached legal and contractual duties it owes to CWE.

                                        57.

      It is impossible for CWE to know the amount of the payments that Avadim

has wrongfully failed to make to CWE.

                                        58.

      CWE is without an adequate remedy at law.

                                        59.

      CWE is entitled to an accounting of Avadim’s sales for which CWE is entitled

to a payment under the Purchase Agreement.




                                      - 14 -
     Case 1:18-cv-00290-MR-WCM Document 1 Filed 10/11/18 Page 14 of 37
                            Count VI (Attorneys’ Fees)

                                         60.

       CWE incorporates by reference the allegations contained in Paragraphs 1 to

59 above.

                                         61.

       Avadim’s actions have forced CWE to seek relief in this complaint to enforce

its rights under the Purchase Agreement.

                                         62.

       Under Section 9.6 of the Purchase Agreement, CWE is entitled to recover its

reasonable attorneys’ fees, costs, and expenses arising from and related to this

litigation.

                                 PRAYER FOR RELIEF

       WHEREFORE, CWE prays that the Court grant CWE the following:

       1.     A trial by jury on all claims and counterclaims;

       2.     A judgment in CWE’s favor on all counts;

       3.     A declaratory judgment holding which sales of Avadim’s products are

              subject to a royalty under the terms of the Purchase Agreement;

       4.     An accounting of Avadim’s sales for which CWE is owed a payment

              under the terms of the Purchase Agreement;




                                        - 15 -
     Case 1:18-cv-00290-MR-WCM Document 1 Filed 10/11/18 Page 15 of 37
 5.    An order requiring Avadim to perform under the Purchase Agreement

       by issuing monthly reports of sales subject to a royalty containing

       sufficient details and facts concerning the products, quantities, and

       amounts such that the royalties thereupon can be confirmed by CWE

       and paying CWE a royalty on all sales of products that are subject to a

       royalty pursuant to the terms of the Purchase Agreement, including (A)

       all Theraworx-branded products and (B) all other Avadim products that

       are (1) intended for topical use and (2) marketed for use by athletes or

       in connection with athletics, sports, training, or exercise to customers

       in the U.S.A;

 6.    An award of monetary damages, including compensatory damages,

       treble damages, punitive damages, attorneys’ fees, costs, and expenses,

       in an amount to be determined at trial, but in any event not less than

       $75,000; and

 7.    Any other relief that the Court deems just and proper.

 This 11th day of October, 2018.

                                   DEUTSCH & GOTTSCHALK, P.A.

                                   s/ Robert J. Deutsch
                                   Robert J. Deutsch (NC Bar #5577)
                                   Tikkun A.S. Gottschalk (NC Bar #33945)
                                   75 North Market Street
                                   Asheville, NC 28801
                                   Tel.: (828) 251-0600

                                   - 16 -
Case 1:18-cv-00290-MR-WCM Document 1 Filed 10/11/18 Page 16 of 37
                             Fax.: (828) 251-5508
                             bob@dglawpa.com
                             tikkun@dglawpa.com

                             FRIEND, HUDAK & HARRIS, LLP
                             Benjamin M. Byrd (Ga. Bar No. 141216)
                             (pending Pro Hac Vice admission)
                             Scott K. Harris (Ga. Bar No. 314538)
                             (pending Pro Hac Vice admission)
                             3 Ravinia Drive, Suite 1700
                             Atlanta, GA 30346
                             (770) 399-9500 (phone)
                             (770) 395-0000 (fax)
                             bbyrd@fh2.com
                             sharris@fh2.com




                              - 17 -
Case 1:18-cv-00290-MR-WCM Document 1 Filed 10/11/18 Page 17 of 37
                          EXHIBIT A

                  PURCHASE AGREEMENT




Case 1:18-cv-00290-MR-WCM Document 1 Filed 10/11/18 Page 18 of 37
Case 1:18-cv-00290-MR-WCM Document 1 Filed 10/11/18 Page 19 of 37
Case 1:18-cv-00290-MR-WCM Document 1 Filed 10/11/18 Page 20 of 37
Case 1:18-cv-00290-MR-WCM Document 1 Filed 10/11/18 Page 21 of 37
Case 1:18-cv-00290-MR-WCM Document 1 Filed 10/11/18 Page 22 of 37
Case 1:18-cv-00290-MR-WCM Document 1 Filed 10/11/18 Page 23 of 37
Case 1:18-cv-00290-MR-WCM Document 1 Filed 10/11/18 Page 24 of 37
Case 1:18-cv-00290-MR-WCM Document 1 Filed 10/11/18 Page 25 of 37
Case 1:18-cv-00290-MR-WCM Document 1 Filed 10/11/18 Page 26 of 37
Case 1:18-cv-00290-MR-WCM Document 1 Filed 10/11/18 Page 27 of 37
Case 1:18-cv-00290-MR-WCM Document 1 Filed 10/11/18 Page 28 of 37
Case 1:18-cv-00290-MR-WCM Document 1 Filed 10/11/18 Page 29 of 37
Case 1:18-cv-00290-MR-WCM Document 1 Filed 10/11/18 Page 30 of 37
Case 1:18-cv-00290-MR-WCM Document 1 Filed 10/11/18 Page 31 of 37
Case 1:18-cv-00290-MR-WCM Document 1 Filed 10/11/18 Page 32 of 37
Case 1:18-cv-00290-MR-WCM Document 1 Filed 10/11/18 Page 33 of 37
                          EXHIBIT B

    THERAWORX’S ADVERTISEMENT FOR WRESTLING




Case 1:18-cv-00290-MR-WCM Document 1 Filed 10/11/18 Page 34 of 37
Case 1:18-cv-00290-MR-WCM Document 1 Filed 10/11/18 Page 35 of 37
                          EXHIBIT C

           NWCA PARTNERSHIP PRESS RELEASE




Case 1:18-cv-00290-MR-WCM Document 1 Filed 10/11/18 Page 36 of 37
Case 1:18-cv-00290-MR-WCM Document 1 Filed 10/11/18 Page 37 of 37
